Colcoch, Justice:
I dissent from this opinion :
1st. Because the payee was a good witness for the defendant, and ought to have been sworn, and if sworn, his -testimony on oath would have been better evidence than his declarations, when not on oath.
2d. Because the declaration of the payee having been made subsequent to the execution of the note, they are not a part of the res gesta.
¿5d. Because the declarations of a person, not a party t© *244the suit, as to the fact at issue, ought not to have been received.
Levy fy Me Willie, for the motion.
J. C. Carter, contra.